DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding claims objections and 35 USC 112, 2nd paragraph rejections are withdrawn in light of applicant's amendment filed on 12/22/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2018/0114929) in view of Kwon (US 2008/0180024).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 9/28/2021 and is incorporated here by reference.

Claims 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2018/0114929).

The rejection is adequately set forth in Paragraph 14 of the Office Action mailed on 9/28/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed12/22/2021 have been fully considered but they are not persuasive. 

Regarding claim 1, Applicants argue that the disclosure relied upon by the Examiner in Paragraphs [0044] and [0046] of Kwong is a generic disclosure that pertains to organic chemical groups in general rather than the aromatic group RD in particular. However, while Paragraphs [0044] and [0046] of Kwong is a generic disclosure that pertain to organic chemical groups in general, the fact remains that the reference disclose that the aromatic group RD can be substituted. 

Regarding claim 1, Applicants argue that Kwong provide any specific guidance or motivation towards a compound which includes a plurality of electron donor groups and an electron acceptor group. However, it is the Examiner’s position absent evidence to the contrary it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference including those presently claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Regarding claim 1, as evidence of unexpected results, Applicants point to the electroluminescent devices presented in Inventive Examples 1-5 comprising Inventive Compound 1, 4, 7, 13, and 18 and compare these examples to an electroluminescent device comprising Comparative Compound. Comparative Compound C1 is presented in Kwong et al and has the structure:

    PNG
    media_image1.png
    389
    221
    media_image1.png
    Greyscale
.
Inventive Compounds 1, 4, 7, 13, and 18 have the following structures:

    PNG
    media_image2.png
    194
    151
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    171
    128
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    191
    130
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    192
    137
    media_image5.png
    Greyscale
 
and

    PNG
    media_image6.png
    172
    142
    media_image6.png
    Greyscale
.


Even if the comparison were a proper side-by-side comparison, it is noted that the inventive examples are not commensurate in scope with the scope of the claims. Claim 1 recites that the compound comprises an electron acceptor with a phenyl group comprising a substituent such as a cyano group, or a heterocyclic group containing at least one (1) nitrogen atom. The compound further comprises an electron donor is a borepine core. Thus, claim 1 encompasses innumerable compounds, while the inventive examples present only five (5) specific compounds encompassed by the present claims. Accordingly, it is unclear if the data presented in Table 3 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples.

Regarding claim 13, as evidence of unexpected results, Applicants point to the electroluminescent devices presented in Inventive Examples 1-5 comprising Inventive Compound 1, 4, 7, 13, and 18 and compare these examples to an electroluminescent device comprising Comparative Compound. However, the comparison is not a proper side-by-side comparison for the same reasons set forth in Paragraph 11 above and incorporated here by reference.

Even if the comparison were a proper side-by-side comparison, it is noted that the inventive examples are not commensurate in scope with the scope of the claims. Claim 13 encompasses innumerable compounds, while the inventive examples present only five (5) specific compounds encompassed by the present claims. Accordingly, it is unclear if the data presented in Table 3 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples.

Regarding claims 17-25, Applicants argue that the disclosure relied upon by the Examiner in Paragraphs [0044] and [0046] of Kwong is a generic disclosure that pertains to organic chemical groups in general rather than the aromatic group RD in particular. However, while Paragraphs [0044] and [0046] of Kwong is a generic disclosure that pertain to organic chemical groups in general, the fact remains that the reference disclose that the aromatic group RD can be substituted. 

Regarding claims 17-25, Applicants argue that Kwong provide any specific guidance or motivation towards a compound which includes a plurality of electron donor groups and an 

Regarding claims 17-25, as evidence of unexpected results, Applicants point to the electroluminescent devices presented in Inventive Examples 1-5 comprising Inventive Compound 1, 4, 7, 13, and 18 and compare these examples to an electroluminescent device comprising Comparative Compound. However, the comparison is not a proper side-by-side comparison for the same reasons set forth in Paragraph 11 above and incorporated here by reference.

Even if the comparison were a proper side-by-side comparison, it is noted that the inventive examples are not commensurate in scope with the scope of the claims. Claim 17 encompasses innumerable compounds, while the inventive examples present only five (5) specific compounds encompassed by the present claims. Accordingly, it is unclear if the data presented in Table 3 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767